Citation Nr: 1110804	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-36 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to June 1974. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Board notes that the Veteran testified at a September 2010 Travel Board hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  

During that hearing the Veteran and his representative indicated that he wished to claim greater entitlement to non-service connected pension benefits based on aid and attendance and housebound benefits.  The Board notes that a claim on this issue was already considered and denied in a November 2001 rating decision and that the Veteran did not appeal that rating decision.  Accordingly, the Veteran's statements have been interpreted as a new claim.  Abernathy v. Principi, 3 Vet. App. 461, 464 (1992) (a claim for nonservice-connected pension filed following final denial of previous nonservice- connected pension claim is a new claim not subject to new- and-material evidence requirement).

The issue of greater entitlement to non-service connected pension benefits based on aid and attendance and housebound benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and such matter is referred to the AOJ for all appropriate action.  




FINDING OF FACT

Service connection has not been granted for any disability and no disability rating has therefore been assigned. 


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this matter, the Board has determined that there is no legal entitlement to the claimed benefit as a matter of law.  The notice provisions and duty to assist provisions are not applicable to a claim, where the claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-04; 69 Fed. Reg. 59989 (2004).  As there is no dispute as to the underlying facts of this case, and as the Board has denied the claim as a matter of law, the notice provisions and duty to assist provisions are inapplicable.  See e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 362 (2001). 

Nevertheless, the Board notes that while a VA examination has not been conducted with regard to the Veteran's claim such an examination, to determine eligibility for TDIU, is not required as entitlement to this benefit is precluded by the absence of any service-connected disabilities.  

There is no reasonable possibility that any further assistance would aid the Veteran in substantiating this claim.  38 U.S.C.A. §§ 5102, 5103, 5103A; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, it is not prejudicial for the Board to decide the appeal without further development.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran contends that he is unable to maintain employment due to symptoms associated with his disabilities.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  However, by its terms, the regulation restricts TDIU benefits to claimants who have been awarded service connection for a disability.  

In this case however, as noted above, service connection has not been granted for any condition and that the Veteran has therefore not been assigned any disability rating.  By law, the Veteran is not eligible for a total disability evaluation based on service-connected disability.  Further consideration of TDIU is therefore precluded and the appeal is denied.  38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

The Veteran's claim of entitlement to a total disability rating based on individual unemployability (TDIU) is denied. 



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


